DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021, 02/28/2022, 05/18,2022, and 09/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,234,154 in view of Kim et al., US 2014/0044104. 
Claims 1, 4 and 12 of the US Patent disclose the subject matter of claims 1, 4 and 7 of the instant application except for a second target cell corresponding to a second measurement frequency, wherein the report information of the second target cell at least comprises a PCI and a stand-along (SA) cell indication information of the second target cell.  
However, as Kim discloses and a second target cell corresponding to a second measurement frequency, wherein the report information of the second target cell at least comprises a PCI and a stand-along (SA) cell indication information of the second target cell ([0119] In a density reduced RS scenario for a stand-alone carrier, the RS configuration may need to be conveyed to the UE. To achieve this, the RS configuration can be associated with the physical cell identity (PCI) which is carried on the PSS/SSS, [0120] a separate PCI space may be provided for macro cells and for small cells such as pico cells. In this case, if a macro cell is identified, then the UE may assume a high density scenario).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent invention with Kim invention to include the claimed limitation(s) so as to allow an UE to obtain from the network a reference signal indicating by a PCI whether the network is a stand-alone network in order for the UE to proper decode the channels.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pakniat et al., US 2019/0357095 (Prov. No. 62,570,341) in view of Kim et al., US 2014/0044104. 
Claim 1, Pakniat discloses (fig 4) a method for configuring a neighboring cell, applied to a user equipment (UE), comprising: 
sending report information of a first target cell corresponding to a first measurement frequency (fig 4 [0081] UE reports a neighbor NR cell's PCI which is not known in the serving eNB/gNB, an NCGI measurement is requested by the network) to a network device corresponding to a Long Term Evolution (LTE) cell (fig 1, option 3, LTE, fig 4, source eNB), 
wherein the report information of the first target cell at least comprises a physical cell identity (PCI) and a non-stand-alone (NSA) cell indication information of the first target cell (fig 4 [0081] UE reports a neighbor NR cell's PCI which is not known in the serving eNB/gNB, an NCGI measurement is requested by the network, the NCGI measurement may indicate whether the neighbor cell is an SA, NSA, or both SA/NSA), 
But does not explicitly disclose,
and a second target cell corresponding to a second measurement frequency,
wherein the report information of the second target cell at least comprises a PCI and a stand-along (SA) cell indication information of the second target cell.  
However, Pakniat also teaches ([0032] In some embodiments, a method implemented in a wireless device is provided. The method includes acquiring network node type information transmitted by a neighbor network node, wherein the network node type information indicates at least one of: i) that the neighbor network node is a Stand-Alone (SA) network node; and transmitting to a serving network node a report comprising identification information identifying the neighbor network node and network node type information indicating at least one of: i) that the identified neighbor network node is an SA network node) hence implying and a second target cell corresponding to a second measurement frequency, and wherein the report information of the second target cell at least comprises a PCI and a stand-along (SA) cell indication information of the second target cell.  
Further, as Kim discloses and a second target cell corresponding to a second measurement frequency ([0109] the UE may obtain the RS pattern information for the cell and start the measurement procedures based on the obtained RS pattern information, [0120] a separate PCI space may be provided for macro cells and for small cells such as pico cells. In this case, if a macro cell is identified, then the UE may assume a high density scenario), wherein the report information of the second target cell at least comprises a PCI and a stand-along (SA) cell indication information of the second target cell ([0119] In a density reduced RS scenario for a stand-alone carrier, the RS configuration may need to be conveyed to the UE. To achieve this, the RS configuration can be associated with the physical cell identity (PCI) which is carried on the PSS/SSS, [0120] a separate PCI space may be provided for macro cells and for small cells such as pico cells. In this case, if a macro cell is identified, then the UE may assume a high density scenario).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Pakniat invention with Kim invention to include the claimed limitation(s) so as to allow an UE to obtain from the network a reference signal indicating by a PCI whether the network is a stand-alone network in order for the UE to proper decode the channels.  
Claim 4, see claim 1 for the rejection, Pakniat discloses (fig 6, network node) a network device, wherein the network device comprises 
a processor (fig 6, processing circuitry), a memory ([0117] device readable medium 680 or in memory within processing circuitry 670), and a network interface (fig 6, interface 690), wherein one or more computer programs are stored in the memory and are configured to be executed by the processor, when the one or more computer programs are executed, the processor is configured to: 
receive through the network interface, sent by a user equipment (UE), report information of a first target cell corresponding to a first measurement frequency and a second target cell corresponding to a second measurement frequency, 
wherein the report information of the first target cell at least comprises a physical cell identity (PCI) and a a non-stand-alone (NSA) cell indication information of the first target cell, 
wherein the report information of the second target cell at least comprises a PCI and a stand-along (SA) cell indication information of the second target cell.  
Claim 7, see claim 1 for the rejection, Pakniat discloses (fig 6, wireless device 610) a user equipment (UE), wherein the UE comprises 
a network interface (fig 6 interface 614), the network interface is configured to: 
send report information of a first target cell corresponding to a first measurement frequency and a second target cell corresponding to a second measurement frequency to a network device corresponding to a Long Term Evolution (LTE) cell, 
wherein the report information of the first target cell at least comprises a physical cell identity (PCI) and a non-stand-alone (NSA) cell indication information of the first target cell, 
wherein the report information of the second target cell at least comprises a PCI and a stand-along (SA) cell indication information of the second target cell.  
Claim(s) 2, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pakniat et al., US 2019/0357095 (Prov. No. 62,570,341) (IDS) and Kim et al., US 2014/0044104 in view of Wang et al., US 2019/0261236 (IDS). 
Claim 2, Pakniat as modified discloses the method of claim 1, 
Although Pakniat does not explicitly disclose, 
wherein the first target cell and the second target cell both are cells not in a neighboring cell list of the LTE cell.  
However, Pakniat does suggest ([0083] Based on the information included in the measurement report, as part of ANR functionality, the source eNB/gNB may store the supported modes in neighboring NR cells), hence implying the NSA cell and the SA cell both are cells not in a neighboring cell list of the LTE cell. 
Further, as Wang discloses wherein the first target cell and the second target cell both are cells not in a neighboring cell list of the LTE cell ([0162] cell neighboring cell list broadcast by the LTE base station does not include the NR cell).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Pakniat and Kim invention with Wang invention to include the claimed limitation(s) so as to allow the terminal to perform measurements on identified cells that are not on the neighboring cell list thereby optimizing the terminal measurement timing. 
Claim 5, see claim 2 for the rejection, Pakniat as modified discloses the network device of claim 4, wherein the first target cell and the second target cell both are cells not in a neighboring cell list of a Long Term Evolution (LTE) cell.  
Claim 8, see claim 2 for the rejection, Pakniat as modified discloses the UE of claim 7, wherein the first target cell and the second target cell both are cells not in a neighboring cell list of the LTE cell.  
Claim(s) 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pakniat et al., US 2019/0357095 (Prov. No. 62,570,341) and Kim et al., US 2014/0044104 in view of Takahashi et al., US 2012/0257602 (IDS). 
Claim 3, Pakniat as modified discloses the method of claim 1, wherein wherein the report information further comprises information of a type of handover with the current serving cell, and information of an interface with a current serving cell, wherein the type of handover comprises Xn/X2 handover (Pakniat [0021] network node responsible for the serving cell can then use this information to determine whether it should trigger a handover to the neighbor cell and/or whether it should setup an Xn (or X2) interface with the neighbor node. [0078] the source eNB/gNB receives measurement reports containing required information about a neighbor cell, the information may be stored and used to setup an X2 or Xn connection between the source eNB/gNB and the neighbour gNB).
but is silent on,
and S1 handover.  
However, as Takahashi discloses and S1 handover ([0077] Cell Identity/Cell ID in E-CGI included in a received Measurement Report, even when radio base stations including radio base station identification information eNB IDs having different lengths are coexistent, it is possible to perform an S1 handover).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Pakniat and Kim invention with Takahashi invention to include the claimed limitation(s) so as to enable the network to perform S1 handover according to Cell Identity/Cell ID in E-CGI included in a received Measurement Report from a terminal thereby improving system mobility. 
Claim 6, see claim 3 for the rejection, Pakniat as modified discloses the network device of claim 4, wherein the report information further comprises information of a type of handover with the current serving cell, and information of an interface with a current serving cell, wherein the type of handover comprises Xn/X2 handover and S1 handover.  
Claim 9, see claim 3 for the rejection, Pakniat as modified discloses the UE of claim 7, wherein the report information further comprises information of a type of handover with the current serving cell, and information of an interface with a current serving cell, wherein the type of handover comprises Xn/X2 handover and S1 handover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647